UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended December 31, 2012 Commission File Number 0-18927 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-2349915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3631 West Davis, Suite A, Dallas, Texas75211 (Address of principal executive offices and zip code) 214-519-5200 (Registrant's telephone number, including area code) Former name, former address and former fiscal year, if changed since last report: Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x ] No Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Number of shares outstanding at April 15, 2013 Common stock, $1.00 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1 Financial Statements 4-12 Item 2 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 12-16 Item 4 Controls And Procedures 16 PART II - OTHER INFORMATION 16 Item 6 Exhibits 17 SIGNATURES 2 References in this Quarterly Report on Form 10-Q to “we,” “our,” “us,” or the “Company” refer to Tandy Brands Accessories, Inc. and its subsidiaries unless the context requires otherwise. This Form 10-Q contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 and the Securities Exchange Act of 1934.Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” “continues,” “may,” variations of such words, and similar expressions are intended to identify forward-looking statements.In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, and other characterizations of future events or circumstances are forward-looking statements.We have based these forward-looking statements on our current expectations about future events, estimates and projections about the industry in which we operate.These statements are not guarantees of future performance.Our actual results may differ materially from those suggested by these forward-looking statements as a result of a number of known and unknown risks and uncertainties that are difficult to predict including, without limitation, our ability to successfully complete our proposed new credit facility, our ability to secure additional or alternative capital, our ability to successfully implement certain restructuring initiatives, general economic and business conditions, competition in the accessories and gifts markets, acceptance of our product offerings and designs, continued good relationships with our suppliers, issues relating to distribution, the termination or non-renewal of our material licenses, our ability to maintain proper inventory levels, a significant decrease in business from or loss of any of our major customers or programs, and others identified under “Risk Factors” included in our 2012 Annual Report on Form 10-K.Given these risks and uncertainties, you are cautioned not to place undue reliance on forward-looking statements.The forward-looking statements included in this report are made only as of the date hereof.Except as required under federal securities laws and the rules and regulations of the United States Securities and Exchange Commission, we do not undertake, and specifically decline, any obligation to update any of these statements or to publicly announce the results of any revisions to any forward-looking statements after the distribution of this report, whether as a result of new information, future events, changes in assumptions, or otherwise. 3 PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Statements Of Operations (in thousands except per share amounts) Three Months Ended December 31 Six Months Ended December 31 Net sales $ Cost of goods sold Inventory write-down - - Gross margin Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating (loss) income ) ) Interest expense ) Other (expense) income ) 27 5 ) (Loss) income before income taxes ) ) Income tax expense (benefit) 60 ) Net (loss) income $ ) $ $ ) $ Other comprehensive (loss) income: Currency translation adjustments ) 25 ) Total comprehensive (loss) income ) ) (Loss) income per share: Basic ) ) Diluted ) ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Balance Sheets (in thousands) December 31 June 30 December 31 Assets Current assets: Cash and cash equivalents $ $ $ Accounts receivable, net Inventories, net Inventory deposits Other current assets Total current assets Property and equipment, net Other assets: Intangibles Other assets Total other assets $ $ $ Liabilities And Stockholders' Equity Current liabilities: Accounts payable $ $ $ Accrued compensation Accrued expenses Credit facility Total current liabilities Other liabilities Stockholders' equity: Preferred stock, $1.00 par value, 1,000 shares authorized, none issued - - - Common stock, $1.00 par value, 10,000 shares authorized, 7,130 shares, 7,102 shares and 7,067 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) ) Other comprehensive income Total stockholders' equity $ $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Tandy Brands Accessories, Inc. And Subsidiaries Unaudited Consolidated Cash Flows (in thousands) Six Months Ended December 31 Cash flows provided by operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Inventory write-down - Deferred income taxes ) 71 Doubtful accounts receivable provision 17 Depreciation and amortization Stock compensation expense 60 25 Amortization of debt costs 61 Other (7 ) - Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets ) ) Inventory deposits Accounts payable Accrued expenses ) Net cash provided by operating activities Cash flows used for investing activities: Purchases of property and equipment ) ) Sales of property and equipment - Net cash used for investing activities ) ) Cash flows used for financing activities: Change in cash overdrafts ) ) Change in restricted cash - Net repayments under credit facility ) ) Net cash used for financing activities ) ) Effect of exchange-rate changes on cash and cash equivalents 82 ) Net increase in cash and cash equivalents Cash and cash equivalents beginning of year Cash and cash equivalents end of period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Accounting Principles The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In our opinion, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Amounts related to costs for a third party provider to assemble and package gift products have been reclassified from the cost of goods sold to the selling, general and administrative expense line item in the unaudited consolidated statements of operations and business segment information in the fiscal 2012 financial statements to conform to the fiscal 2013 presentation. The preparation of our consolidated financial statements requires the use of estimates that affect the reported value of assets, liabilities, revenues, and expenses.These estimates are based on historical experience and various other factors that we believe to be reasonable under the circumstances, the results of which form the basis for our conclusions.We continually evaluate the information used to make these estimates as the business and economic environment change, including evaluation of events subsequent to the end of the quarter through the financial statements issuance date.Actual results may differ from these estimates under different assumptions or conditions.Such differences could have a material impact on our future financial position, results of operations, and cash flows. The consolidated balance sheet at June 30, 2012 has been derived from the audited consolidated financial statements at that date, but does not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim unaudited consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in our 2012 Annual Report on Form 10-K filed with the Securities and Exchange Commission. Historically, our first and second quarter sales and operating results reflect a seasonal increase compared to the third and fourth quarters of our fiscal year.Sales and operating results for the first six months of fiscal 2013 and 2012 were not consistent with historical patterns due to higher than expected returns of unsold inventories and promotional activity by certain of our retail partners, which drove higher than expected sales concessions and reduced second quarter fiscal 2013 sales. Note 2 - Fair Value Measurements We measure fair values using unadjusted quoted prices in active markets (Level 1 inputs), quoted prices for similar instruments in active or inactive markets, or other directly-observable factors (Level 2 inputs), or inputs that are unobservable and significant to the fair value measurement (Level 3 inputs).Our financial instruments consist primarily of cash, trade receivables and payables, and our credit facility.The carrying values of cash and trade receivables and payables are considered to be representative of their respective fair values.Our credit facility, which was entered into effective August 25, 2011 (and most recently amended November 12, 2012 and April 11, 2013), bears interest at floating market interest rates; therefore, we believe the fair value of amounts borrowed approximates the carrying value.At December 31, 2012, June 30, 2012 and December 31, 2011, no other material assets or liabilities were measured at fair value. Note 3 – Restructuring Plan Announced March 18, 2013 Our second quarter fiscal 2013 financial results for our gifts segment were severely impacted by lower than expected consumer point-of-sale purchases and retailer promotional activity in December 2012 which was higher than our expectations as wells as historical norms.These events were primarily driven by lack of consumer acceptance of two new products, unfavorable placement of our products in certain retailers, and lower than expected consumer purchases in our categories.As a result, our gifts segments net sales and gross margins were significantly lower than expectations and historical results.This caused our December profits to fall, resulting in the previously-announced violation of our monthly minimum fixed charge coverage ratio within our credit facility.Additionally, the performance of the gifts segment products resulted in higher than expected sales concessions, such as allowing certain retailers to return certain unsold products, which also reduced net sales, gross margins and accounts receivable, while increasing inventories.Each of these events unfavorably impacted our liquidity forecasts.As a result of the covenant violation and liquidity restraints, we decided to implement a restructuring plan. 7 On March 18, 2013, the Board of Directors approved a broad restructuring plan (the “Restructuring”) pursuant to which we will reduce the complexity of the business through paring down the customer base we serve, focusing on the most profitable belts, small leather goods, and gifts products, streamlining our operations and further reducing operating expenses. The primary components of the Restructuring include:(1) exiting under-performing product offerings which do not support the major customer base and do not represent strategic components of our portfolio, (2) reducing corporate employee headcount by 32% on March 18, 2013, (3) recognizing charges for certain identifiable intangible assets impaired as a result of our decision to immediately cease production and development of products under certain proprietary trade names and trade brands,and (4) accelerating the recognition of future expenses under certain contractual obligations.In connection with the foregoing, we currently expect to incur pre-tax charges of approximately $11.3 million to $13.4 million in fiscal 2013, which include (a) a non-cash inventory impairment charge of $6.7 million, (b) employee severance costs of $0.6 million, (c) non-cash intangible impairment charges of $2.0 to $3.5 million and (d) other charges of approximately $2.0 to $2.6 million. We recognized an inventory impairment charge of $6.7 million in the second fiscal quarter ended December 31, 2012 and expect to recognize the remaining charges in the third ($4.1 million to $6.0 million) and fourth ($0.5 million to $0.7 million) quarters of fiscal 2013.Approximately $2.5 to $2.7 million of the estimated charges are likely to result in future cash expenditures.We expect the restructuring plan to be substantially complete by June 30, 2013. Note 4 – Inventory write-down Due to (1) higher than expected holiday 2012 sales allowances and higher returns of unsold inventories in our gifts segment in December 2012; (2) the violation of the fixed charge covenant in our credit agreement with our senior lender; and (3) the Restructuring announced in March 2013 in which we made the decision to exit low-volume products and emphasize our focus on licensed products and high volume private label products, we concluded there was a need to generate immediate liquidity by selling returned, exited and slow moving inventories at prices discounted deeply below historical averages.As a result of our determination to accelerate the liquidation of this inventory at deeply discounted prices, we recorded a $6.7 million noncash inventory write-down ($4.9 million and $1.8 million related to the accessories and gifts segments, respectively) which is included as an inventory write-down in our unaudited consolidated statement of operations in the three and six months ended December 31, 2012, respectively.The inventory was marked down to our best estimate of the market value we anticipated realizing based on actual close-out orders received for the inventory and our experiences selling through inventory liquidation channels in the past.At December 31, 2012, the carrying value of impacted inventories was $5.6 million.We expect to sell off all impacted inventory at approximately its current net book value by July 31, 2013.Sales of underperforming products, which are not expected to repeat in fiscal 2014, were $4.3 million in the first six months of fiscal 2013.We do not expect any additional material write-offs related to the sell-off of this inventory. Note 5 - Business Segment Information We sell our products through all major retail distribution channels throughout North America, including, without limitation, mass merchants, national chain stores, department stores, specialty stores, catalog retailers, golf pro shops, sporting goods stores, and the retail exchange operations of the United States military.Our business segments are based on product categories: (1) accessories, which include belts, small leather goods and bags, and (2) gifts.Each segment is measured by management based on income consisting of net sales less cost of goods sold, product distribution expenses, and royalties utilizing accounting policies consistent in all material respects with those described in Note 2 of the notes to consolidated financial statements included in our 2012 Annual Report on Form 10-K filed with the Securities and Exchange Commission.No inter-segment revenue is recorded.Assets, related depreciation and amortization, and selling, general and administrative expenses are not allocated to the segments. 8 The following table presents operating information by segment and reconciliation of segment (loss) income to our consolidated operating (loss) income (in thousands): Three Months Ended December 31 Six Months Ended December 31 Net sales: Accessories $ Gifts $ Segment (loss) income: Accessories(1) $ ) $ $ $ Gifts(2) 18 Selling, general and administrative expenses ) Depreciation and amortization ) Operating (loss) income $ ) $ $ ) $ Accessories segment (loss) income for the three and six months ended December 31, 2012 includes inventory write-downs of $4.9 million.Excluding these write-downs, accessories segment income would have been $4.3 million and $8.6 million for the three and six months ended December 31, 2012, respectively. Gifts segment income for the three and six months ended December 31, 2012 includes inventory write-downs of $1.8 million.Excluding these write-downs, gifts segment income would have been $2.4 million and $2.6 million for the three and six months ended December 31, 2012, respectively. Note 6 – Credit Facility We have a $35 million credit facility, which expires in August 2015.On April 11, 2013, we, along with our Canadian subsidiary, and our lender entered into a Seventh Amendment to Credit and Security Agreement (the “Amendment”).Pursuant to the Amendment, our lender formally waived our failure to satisfy a fixed charge coverage ratio covenant for the fiscal months ending December 31, 2012, January 31, 2013 and February 28, 2013, and eliminated this fixed charge coverage ratio covenant going forward, and extended the time period to deliver certain post-close deliverables and title matters related to real property.In addition, the Amendment contains certain amendments to the credit agreement, including, but not limited to: (1) modifications to certain definitions used in the credit agreement, including reduction in the minimum excess availability requirement from $2.7 million to $2.0 million; (2) an adjustment to the capital expenditures cap for the period between the execution and maturity dates; (3) the payment of a $200,000 amendment and waiver fee; (4) an immediate payment of outstanding ad valorem taxes; (5) the continued engagement of a Chief Restructuring Officer at the lender’s discretion; and (6) the requirement to pay the indebtedness in full and terminate the agreement by May 31, 2013 or raise additional cash equity in the amount of $10 million or more. While we can provide no assurances at this time with regard to our ability to successfully raise capital, we have been seeking additional sources of capital and have signed a non-binding term sheet with a lender to replace our existing credit facility.In addition, we believe several sources of working capital are available that could be utilized, either in combination with or in substitution for our senior facility.These include traditional senior financing, mezzanine financing as well as early pay arrangements with major customers and purchase order financing arrangements for our gifts segment.If we are unable to raise capital our operations could be adversely affected, which could negatively impact our ability to obtain inventories on acceptable terms and operate our business, and we could be forced to file for protection under U.S. Bankruptcy Code. At December 31, 2012, we had $848,000 borrowing availability ($3.6 million excluding the minimum excess availability requirement of $2.7 million) based on our accounts receivable and inventory levels, outstanding letters of credit totaling $427,000, and $10.7 million outstanding borrowings under the facility.Borrowings and letters of credit bear interest at either the daily three-month LIBOR rate plus 5.75% or a fixed LIBOR rate for three months plus 5.75%. 9 The credit facility is guaranteed by substantially all of our subsidiaries and is secured by substantially all of our assets and those of our subsidiaries.The credit facility contains certain negative covenants and requires a minimum availability covenant, which, if not met, could adversely impact our liquidity.The facility also limits our ability to engage in certain actions without the lender’s consent, including, repurchasing our common stock, entering into certain mergers or consolidations, guaranteeing or incurring certain debt, engaging in certain stock or asset acquisitions, paying dividends, making certain investments in other entities, prepaying debt, and making certain property transfers.In addition, the facility contains customary representations and warranties and we have agreed to certain affirmative covenants, including reporting requirements. The maximum line of credit under the credit facility, which includes the revolver and letters of credit, is $35 million.The credit facility is asset-based and the available line of credit may be limited pursuant to certain borrowing base limitations, including (1) the amount of certain of our eligible accounts, (2) the amount of our eligible accounts with our largest customer, (3) the value of our eligible inventory, which is more specifically determined in part based on specific periods during our fiscal year, and (4) the amount of our borrowing base reserve. On April 11, 2013, we obtained a waiver from our lender for violation of the fixed charge coverage covenant under our credit facility and failure to deliver certain post-close deliverables and title matters related to real property in a timely manner.This violation was due to higher than expected holiday 2012 sales allowances and higher returns of unsold inventories in our gifts segment, which ultimately impacted our ability to meet forecasts as established under the credit facility.Excluding these lender waived covenant violations, we were in compliance with all other covenants as of December 31, 2012. Note 7 - Long-Term Incentive Award On July 1, 2012, we issued 950,000 performance units comprised 50% of cash and 50% of phantom shares of our common stock, to certain employees.Each unit has a $1.00 assigned value and the number of phantom shares of common stock attributable to each award was determined based on the fair market value of our common stock on the date of grant, which was $1.40 per share at the close of trading on that day.The units earned during the performance cycle (July 1, 2012 through June 30, 2014) vary from 0% to 200% of the units awarded based on our basic earnings per share for each of the two fiscal years ending June30, 2014, excluding the effects of accounting principles changes, extraordinary items, recognized capital gains and losses and, as determined by our board of directors (the “Board”), one-time, non-operating items.Assuming continued employment, if, at the end of the two-year performance cycle, at least the threshold performance level has been achieved, the performance units will cliff vest and, to the extent earned, will generally be settled in cash (if shares are available under our benefit plans, the Board may, in its discretion, settle the phantom shares attributable to an award in shares of our common stock).Notwithstanding the foregoing, employees vest in a portion of units earned based on the number of fiscal years employed during the cycle upon death, disability, or normal (age 65) or early (age 55 and 15 years service) retirement and, upon a change of control, employees vest in 100% of the units awarded.As of December 31, 2012, we expect 383,000 of the 950,000 units granted to vest (100,000 units were forfeited), which, based on the market price of our common stock on December 31, 2012, would be payable in cash equal to $400,000. Note 8 - Income Taxes The following presents components of our income tax expense (benefit) (in thousands): Three Months Ended December 31 Six Months Ended December 31 Federal and state $
